DETAILED ACTION

	This communication is in response to the application filed 12/31/2019. Claims 21-40 are pending in the application. Claims 1-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 28-33 and 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al. (US 20070185915) in view of Shah et al. (US 7165059).

As per claims 21, 28, 35, Prahlad teaches
a first storage device having computer-executable instructions stored thereon; and one or more processors that, having executed the computer-executable instructions, configure the network attached storage device to: store a first data file in the first storage device (para. 115: system 900 may also include NAS device 995 which 990 may include NAS storage device and NAS file system manager 985. Moreover, computing device 925 may be configured to operate as a NAS proxy device supervising the transfer of data to and from NAS device 995; para. 118: a NAS proxy for moving data files to and from NAS device. Thus, the NAS device does contain/store data files); 
update a first data structure with a plurality of entries based on the first data file, wherein: each entry of the plurality of entries identifies a portion of the first data file and a modification time of the portion; identify a first one or more portions of the first data file for migrating to a second storage device based on a comparison of a modification time criterion with each modification time for the identified one or more portions (para. 25-26: in the case of copy-on-write snapshots, when a block changes in primary storage, the block is copied to secondary storage before the block is overwritten in primary storage and the snapshot mapping of file system data is updated to reflect the changed block(s) at that particular point in time; para. 58, 92-93: assuming new journal entries are identified, the system may determine if a metabase record already exists for the data object associated with those entries. This may be accomplished by comparing data object identifiers, such as FRNs of metabase entries with data object identifiers such as FRNs of journal entries. If no corresponding metabase record is identified, a new record may be created at step 460. This may involve creating a new metabase entry ID, analyzing the journal entry and parsing the entry into a predetermined format, and copying certain portions of the parsed data to the new metabase entry; para. 66: metadata may include information about data objects or characteristics associated with data objects such as the data owner (e.g., the client or user that generates the data or other data manager), the last modified time… and aging information (e.g., a schedule, which may include a time period, in which the data object is migrated to secondary or long term storage), etc. The information obtained in the scanning process may be used to initially populate the metabase of information regarding network data. Thus, metadata of the portions of exchanged content are updated in the metabase/first data structure with each entry contain data object identifier, the last modified time etc.; para. 81, 147, 166);
migrate the identified one or more portions from the first storage device to a second storage device outside of the network attached storage device; and identify space in the first storage device previously used by the migrated one or more portions as free for storing a second data file (para. 143: metadata associated with the transferred data objects may also be identified in a first metabase associated with the first computing device and transferred to an appropriate second metabase associated with the second computing device (step 1440). Such a transfer may involve copying data objects and metadata from one data store and metabase to another, or in some embodiments, may involve migrating the data from its original location to a second location and leaving a pointer or other reference to the second location so the moved information may be quickly located from information present at the original location; para. 174-175: it may be determined whether the copied data objects and associated metadata are to be deleted from the source computing device. For example, this may be done in order to free storage space on the source computer or in accordance with certain data aging or migration criteria).  
	Even though portion(s) of a file can be equal or less than a file, Prahlad does not explicitly teach each portion is less than all of the first data file.
	Shah et al. teaches	
each portion is less than all of the first data file (col. 2, lines 17-23; col. 3, lines 13-19: if the difference between the last access time for an accessed file part and the current system time is greater than the given time interval, the HSM application determines that the accessed file part is an inactive file part and then migrate the inactive file parts to offline/secondary storage leaving the active file parts online in the file system). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Prahlad and Shah in order to allow partial migration of inactive data portions of a file to a less expensive storage/secondary storage in order to free up fast accessed file spaces for active data files.

As per claims 22, 29, 36, Prahlad teaches
update a second data structure with a logical location for each portion of the first data file (para. 176: If it is decided not delete the data objects, the data is retained and an index in an associated storage manager may be updated (block 1718), for example by updating an index to reflect a new location, data object status, any changes, combinations of the same or the like, and return to block 1702… if data is deleted from the system, for example, a user permanently deletes certain data from an application, that associated data may also be deleted from both primary and secondary storage devices and associated metabases to free storage space within the system; para. 181: it may be determined whether the data objects transferred from the primary storage device are to be deleted. If so, the data objects and associated metadata in a first metabase may be erased or otherwise designated for overwrite (blocks 1738 and 1740). In some cases, a pointer or other reference such as a file stub may be left in the original data location; para. 215: master storage manager index or metabase associated with destination computing device may be updated reflecting the arrival and new location of the transferred data objects and/or archive file for system management purposes).  


As per claims 23, 30, 37, Prahlad teaches
wherein a first logical location for a first portion of the first data file is on the network attached storage device and a second logical location for a second portion of the first data file is on the second storage device (para. 79-80: content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system (e.g., content metadata may be generated and stored at each or certain levels of storage within the system (primary. secondary, tertiary, etc.) to facilitate location and retrieval of data based on content); para. 176, 215-217: master storage manager index or metabase associated with destination computing device may be updated reflecting the arrival and new location of the transferred data objects and/or archive file for system management purposes).  

As per claims 24, 31, 38, Prahlad teaches
receive a request to modify the first data file; identify the one or more portions of the first data file that have been migrated to the second storage device based on the received request; retrieve the identified one or more portions of the first data file that have been migrated to the second storage device; and present content of the retrieved one or more portions for modification (para. 26: when a user requests access to the data that has been removed or migrated, systems use the stub to locate the data and often make recovery of the data appear transparent even though the HSM data may be stored at a location different from the remaining primary copy data; para. 206, 211-212, 217: archive information may be fully restored to primary storage and any associated information, such as metabase information may be searched and retrieved accordingly).  Shah also teaches restoring the migrated file part back online to fulfill a read or write request – See col. 10:56-67.

As per claims 25, 32, 39, Prahlad teaches at para. 25-26: in the case of copy-on-write snapshots, when a block changes in primary storage, the block is copied to secondary storage before the block is overwritten in primary storage and the snapshot mapping of file system data is updated to reflect the changed block(s) at that particular point in time; para. 115-118: a file system implemented on the network attached storage device.
	Prahlad does not explicitly teach the above claim limitations.
	Shah teaches 
wherein one or more portions are represented as one or more file system blocks based on a file system implemented on the network attached storage device (col. 2:11-35: file system software may establish and manage a file system on one or more storage devices; The file parts may be one of extents, blocks, or ranges. Typically, a file is composed of blocks or, for some file systems, extents. An extent is a set of contiguous blocks on disk; a file may include one or more extents. A range is defined by an offset into a file and a length (e.g. in bytes) of the range. In this document, "file part(s)" or "part(s) offiles" may be used to refer to blocks, extents and ranges; col. 5:34-44: a LAN with NAS or any network capable of coupling storage devices to a host system).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Prahlad and Shah to allow file blocks/portions of a data file be effectively managed and manipulated.

As per claims 26, 33, Prahlad teaches
wherein one or more portions are represented as one or more chunks, wherein a size of each chunk is determined from a rule-based process of dividing the first data file into the one or more portions (para. 26, 66: scanning/traversing the file system of a client to identify data objects/files/email etc. currently stored/present in the system and obtain any available metadata include owner, the last modified time, the data size, creation date, last accessed time, an aging information e.g., a schedule which may include a time period, in which the data object is migrated to secondary or long term storage etc. The information obtained in the scanning process may be used to populate the metabase of information regarding the network data; para. 68: search the metabase to identify such data objects and any properties associated with those objects, (e.g., metadata, which may include location, size, etc.); para. 121, 170: index section 1620 may include certain other information regarding the payload data objects such as size; para. 177: data may be moved from primary to secondary storage in predefined chunks; para. 198: dividing data to be stored among various available storage devices as a load balancing measure or to optimize storage or retrieval time/rule-based process etc.)  

Claims 27, 34, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al. (US 20070185915) in view of Shah et al. (US 7165059) and further in view of Sawdon (US 2090043978).
As per claims 27, 34, 40, Prahlad teaches
obtain read back cache; Filing Date: December 31, 2019Applicant Dk.: COMMV.536C2retrieve one or more of the portions of the first data file that have been migrated to the second storage device; and store the one or more of the retrieved portions of the first data file to the read-back cache, wherein the contents of the retrieved portions are presented to a user after the one or more of the retrieved portions of the first data file have been stored in the read-back cache (para. 65: the subject system may be allowed to continue to operate, with operations or instructions queued in a cache; para. 166: information may need to be retrieved and uploaded back into a cache or other memory in a secondary computing device before data can be retrieved from storage device; para. 217, 221: data objects are provided to the user).
	Prahlad and Shah do not teach partition the first data storage device.
Sawdon teaches
partition the first data storage device to obtain a read-back cache/memory (para. 63: the HSM controls a partitioned or tiered hierarchy of automatic movement of the data blocks stored in the file system along a data migration and recall path between faster; ; para. 68, 73-74, 76: after restoring the necessary data blocks from offline storage in this manner, the HSM, at step 608, proceeds to update the disk address references to shared data blocks that were restored, and then returns control to the file system; para. 93: cache memory). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Prahlad, Shah and Sawdon to allow restoration of migrated data files or portions thereof be effectively managed and controlled.Application Number: 16/732,262Attorney Dk.: 06092-8066.USO3

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faibish (US 7873619) teaches at col. 11:16-42: NAS clients connected to the NAS servers through LANs. The storage devices are usually partitioned so that a portion of the available storage is available to the SAN etc.; col. 17:66-67: the file system manager 38 maintains recently accessed file system data and metadata in the file system cache.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        




9/24/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163